Citation Nr: 0832686	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board remanded this matter in June 2005 and May 2007 for 
further evidentiary development.  The appeal has been 
returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has tinnitus due to his military service.


CONCLUSION OF LAW

The veteran's tinnitus was incurred as a result of his active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis 

The veteran contends that service connection is warranted for 
tinnitus because it is related to his exposure to noise while 
onboard the U.S.S. Boxer, an aircraft carrier.  He was 
manning a 40 millimeter gun which was just above the five 
inch cannon, when a cease fire order was given.  Everyone 
ceased fire, but the five inch cannon fired unexpectedly, 
exposing the veteran to acoustic trauma.  The veteran was 
also exposed to aircraft noise on the flight line.  Ear 
protection was not provided during this time.  His service 
records show that his MOS in service was Coxswain.  Given the 
veteran's service onboard the ship and likely exposure to 
gunfire onboard, the Board accepts the veteran's contention 
of noise exposure in service.

The Board notes that a complete set of the veteran's service 
treatment records are not available for review.  The Board is 
mindful that, in a case such as this, where complete service 
treatment records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's complete service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

While the veteran contends that he went to sick bay onboard 
his ship complaining about a ringing in his ears about an 
hour after the incident with the five inch cannon, available 
service treatment records reveal no complaints or treatment 
for tinnitus during service.  The veteran's July 1946 
discharge examination report is negative for any hearing 
problems.  Nonetheless, the veteran now contends that he 
first noticed ringing in his ears in 1945.  

A private treatment record from November 2001 showed 
bilateral high frequency hearing loss and noted that the 
veteran reported a history of noise exposure in the Navy, due 
to gunfire.  The veteran reported not having much noise 
exposure since.  A May 2003 VA examiner noted that the 
veteran reported shooting artillery that hurt his ears 
onboard a ship during service.  Ear protection was not 
provided during service and the veteran now struggles to 
understand people.  The veteran complained of bilateral, 
constant tinnitus that disrupted his concentration at times. 
His civilian occupation involved laying out steel, but the 
veteran stated that nothing was nearly as loud as anything 
during his time during service.  

A September 2005 VA audiologist, who reviewed the veteran's 
entire claims file, noted that the veteran reported exposure 
to excessive noise from artillery, aircraft, engines, cannons 
and guns while in service.  The veteran reported that he 
experienced a gun blast from a five inch gun in 1945.  He 
also stated that he went to sick bay onboard his ship 
complaining about a ringing in his ears about an hour after 
the incident with the five inch cannon.  The veteran 
indicated he worked in a steel fabricating plant after 
service for forty years.  He reported noticing the presence 
of tinnitus since 1945 and described it as a bilateral 
periodic high pitched ringing sound that occurred daily, 
sometimes hindering his concentration.

In June 2007, the same VA audiologist was asked to provide an 
opinion regarding the veteran's tinnitus.  The audiologist 
referred to her report of September 2005, specifically 
mentioning that the veteran reported experiencing tinnitus 
since 1945 when a five inch gun was fired without notice.  
The VA audiologist stated that since the veteran can relate 
his tinnitus to this specific incident, it was her opinion 
that the veteran's tinnitus was at least as likely as not 
related to military noise exposure.

Although the service treatment records available do not 
document the claimed accident, there is evidence that the 
veteran did serve on an aircraft carrier, which would 
certainly expose the veteran to noise.  Furthermore, though 
the medical records available to the Board do not show any 
post-service treatment until 2001, the veteran's own 
statements are competent to provide a continuity of 
symptomatology by describing the ongoing ringing in his ears 
since discharge from service.  See 38 C.F.R. § 3.303(b).  

There is no contrary medical opinion of record.  Not only is 
there no medical opinion against the veteran's claim, but 
there is medical evidence - the June 2007 VA audiologist's 
opinion -- in support of the veteran's claim.  See, e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating 
the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statement renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  There is nothing in the record to cause 
the Board to question the veteran's credibility.  Therefore, 
the Board accepts that the veteran was exposed to acoustic 
trauma onboard an aircraft carrier during service.  

While there is evidence both for and against the claim, 
taking into account both the acoustic trauma the veteran 
suffered in service with the unrefuted June 2007 opinion of 
the VA audiologist who opined that the veteran's tinnitus was 
related to his military service, it is clear that the 
evidence regarding the veteran's tinnitus is at least in 
equipoise.  "[T]he fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  See Gilbert, supra.  Therefore, service connection 
for tinnitus is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

ORDER

Service connection for tinnitus is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


